DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 is objected to as it concludes with two periods.  One of the two periods should be deleted.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



 Claims 1, 2 and 4-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kuo (US 2003/0077107).
In regard to claim 1, Kuo discloses an oral care implement comprising:
 a handle 21;
a head 3 connected to the handle, the head having a first surface, a second surface opposite the first surface and a peripheral surface extending between the first and second surfaces; and
a soft tissue cleaner comprising:
a first portion (defined by bristles 15, 15’) located on the second surface of the head; and
a second portion 5 located at least partially on the peripheral surface of the head (see Figure 1);
wherein the second portion 5 of the soft tissue cleaner comprises a plurality of grooves 9 that are equidistantly space apart from one another and elongated in a direction extending between the first and second surfaces.
In regard to claim 2, the first and second portions of the soft tissue cleaner are formed of a resilient material (see paragraph 0065, lines 1-6).
In regard to claim 4, the peripheral surface includes first and second opposite lateral edges and a distal edge wherein the grooves are located along each first, second and distal edges (see Figures 1c, 1e and 2a).
In regard to claim 5, each of the grooves on the first lateral edge are aligned with a groove on the second lateral edge (see Figures 1b and 1e).
In regard to claim 6, the grooves on the first edge are parallel to each other and the grooves on the second edge are parallel to each other.
In regard to claim 7, the grooves extend only a portion of the thickness of the second portion of the soft tissue cleaner.
In regard to claim 8, each groove has an arcuate cross-sectional profile (see Figure 1b).
In regard to claim 9, the first and second portions of the soft tissue cleaner are separated by a wall (defined by the outer surface of head 3, see Figure 1e) wherein the wall and the head are an integrally formed monolithic component.

Claims 14-18 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Bartschi et al. (U.S. Patent 8,109,686, hereinafter Bartschi).
In regard to claim 14, Hohlbein discloses an oral care implement comprising:
a handle (not numbered, see Figure 1);
a head 10 connected to the handle, the head having a front surface and a rear surface opposite the front surface;
a protuberance 28 (see Figure 2) extending from the rear surface of the head, the protuberance having a top surface and a plurality of channels  (defined by the openings which receiving the bristles 16, see column 13, lines 64 through column 14, line 7)  formed into the top surface of the protuberance;
a first cleaner 14 (see Figure 2) located on the rear surface of the head and at least partially surrounding the protuberance; and
a second cleaner 16 located on the protuberance and extending into the plurality of channels in the top surface of the protuberance.
In regard to claim 15, the head and the protuberance are formed of a hard plastic (see column 13, lines 64-65 and column 14, lines 22-23) and the first and second cleaners are formed of a resilient material (see column 13, lines 60-62).
In regard to claim 16, the second cleaner 16 is isolated from the first cleaner 14 so that no portion of the second cleaner is in contact with the first cleaner (see Figure 2).
In regard to claim 17, at least a portion of the top surface of the protuberance is exposed (see Figure 2).
In regard to claim 18, the head and protrusion are considered to be an integrally formed monolithic unit.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hohlbien et al. (U.S. Patent 7,331,731, as cited by the Applicant, hereinafter Hohlbein) in view of Kuo.
In regard to claim 1, Hohlbien discloses an oral care implement comprising:
 a handle 14;
a head 12 connected to the handle, the head having a first surface, a second surface opposite the first surface and a peripheral surface extending between the first and second surfaces; and
a soft tissue cleaner comprising:
a first portion 22, 26 located on the second surface of the head.
Although the Hohlbein device does not include a second portion of soft tissue cleaner on the peripheral surface of the head, attention is directed to the Kuo reference which, as discussed above, discloses another oral care implement wherein a soft tissue cleaner 5 is positioned on the peripheral surface of the head and includes grooves 9 that are equidistantly space apart from one another and elongated in a direction extending between the first and second surfaces of the head.  Such a “tissue cleaner” 5 is employed in order to enable a user to properly position the implement during use and massage the gum line (see the abstract).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made the Hohlbien device can include such a soft tissue cleaner on the peripheral edge of the head in order to enable a user to properly position the implement during use and massage the gum line.
In regard to claim 3, the first portion 22, 26 of the soft tissue cleaner is a pad 22 having a top surface with a plurality of projections 26 extending from the top surface.

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bartschi.
In regard to claims 19 and 20, although the Bartschi reference does not disclose the specific heights of the channels with respect to the heights of the protuberance, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that device can be designed to have any suitable dimensions, including those claimed, without effecting the overall operation of the device, especially since the Bartshci reference in no way limits this particular parameter.

Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Ponzini et al. reference is cited as being directed to the state of the art as a teaching of an oral care implement having a soft tissue cleaner on a pad which is attached to a head.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
7/5/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754